Title: To Alexander Hamilton from George Washington, 23 February 1791
From: Washington, George
To: Hamilton, Alexander



[Philadelphia] Wednesday noon 23d. Feby. 1791.
Sir

I have this moment received your sentiments with respect to the constitutionality of the Bill “to incorporate the subscribers to the Bank of the United States.”

This bill was presented to me by the joint Commee. of Congress at 12 o’Clock on Monday the 14th. instant. To what precise period, by legal interpretation of the constitution, can the president retain it in his possession, before it becomes a Law by the lapse of ten days?
Go: Washington

